DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to the drawings filed 07/29/2022 have been considered and the drawing objection filed on 04/06/2022 has been withdrawn.
The objection to applicant's specification made on 04/06/2022 is withdrawn in view of the correction to the specification filed 07/29/2022.
Applicant’s corrections to claim rejection under 112(b) for claims 4, 6, 8, 17, and 19 made on 04/06/2022 has been considered and the rejection under 112(b) to the claims are withdrawn.
Applicant’s cancellation of claim 9 renders moot the claim rejection under 112(b) for the claim made on 04/06/2022.
Applicant’s cancellations of claims 13 and 21 renders moot the claim rejection under 102(a)(1) for the claims made on 04/06/2022.
In view of the amendments and arguments filed 07/29/2022, the previous rejection to claim(s) 1-12 and 14-20 under 35 U.S.C. 103 is/are withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-12, and 14-20 renumbered to 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein each of the combination labels in the set of combination labels is derived from one of the range labels in the first set of range labels and one of the range labels in the second set of range labels” and “labelling the subsets of the plurality of the disjoint sets with the set of combination labels” (claims 1 and 14) filed 07/29/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Taylor et al. (Scalable Packet Classification using Distributed Crossproducting of Field Labels) (previously cited) teaches an optimized implementation of DCFL to perform labeling and lookup of a packet, where “packet classification entails searching a set of filters” comprising four range sets. Each range set corresponds to a packet header field SA, DA, Prot, or DP and each of the four range sets has 16 field values. “Sets of matching field values can be represented as sets of labels. Table II shows the sets of unique source and destination addresses specified by the filters in Table I”, where the four range sets in table I includes an SA table where each label may occur 1 or 2 times and a DA table where each label may occur 1, 2, or 7 times. “We identify unique combinations of field values by assigning either (1) a composite label formed by concatenating the labels for each field value in the combination” so that the composite labels include the labels of SA and DA. “In addition to reducing the memory requirements for explicitly storing composite labels” and “The use of labels allows us to use set membership data structures that only store labels corresponding to field values and combinations of field values present in the filter table” and “a packet with address (x, y) = (10011100, 01101010)” and “The first step is to form a query set Fquery of aggregate labels corresponding to potential address prefix pairs. The query set if formed from the crossproduct of the source and destination address label sets. Next, each label in Fquery is checked for membership in the set of labels stored at the aggregation node, FSA, DA” and “Composite labels contained in the set are added to the matching label set FSA, DA (x,y)”. (pg. 1 – left column, pg. 2 – left column, pg. 3 – left column, pg. 4 – left and right columns, Fig. 1, table I, III, and IV);
Lunteren et al. (US 2002/0191605 A1) (previously cited), which is directed to Packet classification; and teaches a packet classification system employing multidimensional packet classification where a packet is classified by source and destination addresses I1 and I2, and supplied to a parallel memory lookup operation to further identify basic ranges as indicators X1 and Y1. The indicators X1 and Y1 are then supplied to a parallel memory lookup operation to be mapped to basic range identifiers which are then concatenated to generate a search key. The search key is compared in a TCAM. An appropriate rule from the TCAM is applied to the data packet and is identified based on the search key. (Fig. 1, [0055]); and 
Narayan et al. (US 2006/0221954 A1), which is directed to Methods for performing packet classification; and teaches a rule bit optimization where bitmaps of chunk X and bitmaps of chunk Y undergo a cross-product procedure to create new entries. After the cross-product procedure, the optimization includes zeroing out useless bits and only keeping rule bits where new values of two IDs may be the same and can then be combined into a new single ID. Therefore, the net result of the resultant cross-product can be reduced. (Figs. 5a-c, [0085]); and
Ke et al. (CN 108011823 A), which is directed to Multipolarity method and device, multilevel flow table lookup method and the device of multiple domain flow table; and teaches a cross-product between different 5-tuple fields and labelling it with a numerical ID. (Figs. 4-1 and 4-2); and
Zhang et al. (US 2013/0166491 A1), which is directed to Method and device for classifying a packet; and teaches a process of dividing the original rule set into several rule sets by using an intersection product method on subclasses to form different combinations to obtain multiple non-overlapping sub-rule. ([0008]-[0011]).

Neither Taylor nor Lunteren, Narayan, Ke, or Zhang, taken alone or in any reasonable combination, teach the claims as amended, i.e., “wherein each of the combination labels in the set of combination labels is derived from one of the range labels in the first set of range labels and one of the range labels in the second set of range labels” and “labelling the subsets of the plurality of the disjoint sets with the set of combination labels” (claims 1 and 14), in conjunction with other limitations recited in the claims.
	Therefore claims 1-8, 10-12, and 14-20 renumbered to 1-18 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478